Motion by appellants to extend time to perfect their appeal and to dispense with printing, granted. Appellants’ time is extended to the May Term, commencing April 24, 1961; appeal ordered on the calendar for said term. The appeal will be heard on the original papers (including the original typed minutes and original exhibits) and on appellants’ typewritten brief which shall include the opinion, if any, of the court below. Appellants shall file six copies of their typewritten brief on or before April 5, 1961. At the same time appellants shall serve upon respondents one copy of said brief together with the original minutes and exhibits. The original minutes and exhibits shall be submitted upon the argument of the appeal. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.